Citation Nr: 1827781	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  06-31 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for service-connected mood disorder prior to September 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1972 to October 1974.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a March 2006 rating decision in which the RO granted service connection  and assigned an initial 30 percent disability rating for dysthymic disorder, effective  March 26, 2005.  In April 2006, the Veteran filed a notice of disagreement (NOD).  In October 2006, the RO issued a statement of the case (SOC).  A substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) was received later that month.  

This matter was previously before the Board in December 2008 at which time it was remanded for additional development.

In September 2008, the Veteran testified during a personal hearing over which the undersigned Veterans Law Judge of the Board presided while at the RO.  Following the filing of additional claims, which were the subject of a separate decision on appeal, in June 2012, the Veteran testified during a Board hearing over which a second Veterans Law Judge of the Board presided while at the RO.  A transcript of each hearing has been associated with the claims file.  

In January 2012, the RO determined that the service-connected mood disorder warranted a higher  disability rating of 50 percent, effective August 19, 2010.  

As the Veteran presented testimony at two hearings before two different Veterans Law Judges regarding the issue captioned above, pursuant to 38 C.F.R. § 20.707 and the holding in  Arneson v. Shinseki, 24 Vet. App. 379 (2011), a letter was sent to the Veteran in March 2013 offering him the opportunity to testify at a hearing before a third judge who would participate in the panel decision.  Later in March 2013, the Veteran responded that he waived his right to appear at an additional hearing before a third Veterans Law Judge who would be assigned to decide his appeal on the issues that were addressed at his prior hearings.  Additionally, he requested consideration of his case on the evidence of record and requested the Board to proceed immediately without delay in issuing a panel decision.

In July 2013, the Board, inter alia, determined that the Veteran's service-connected mood disorder warranted an initial 50 percent disability rating prior to September 8, 2010, and a 70 percent disability rating, from that date.    The Board also determined that the issue of a TDIU due to the service-connected psychiatric disability  was raised as part and parcel to his claim for a higher initial rating (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded that matter to the agency of original jurisdiction (AOJ) for development and adjudication.   issue.  

The Veteran appealed the July 2013 Board decision  to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court granted a Joint Motion for Partial Remand, vacating that portion  of the July 2013 decision in which the Board denied a disability rating greater than 50 percent prior to September 8, 2010, and remanding that matter to the Board.  [Notably, the  portion of the July 2013 decision in which the rhe Board that denied a disability rating greater than 70 percent for service-connected mood disorder from September 8, 2010, was not disturbed, and the Court did not have jurisdiction over the issue of entitlement to a TDIU because the issue was remanded by the Board in July 2013.]

In October 2014, the Board remanded the remaining higher rating claim  to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny both the higher rating and TDIU claims (as reflected in a February 2016 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.  

In April 2017, the Board denied the Veteran's claim for an initial rating greater than 50 percent for service-connected mood disorder prior to September 8, 2010, and remanded the claim for a TDIU for further development and adjudication. 

The Veteran appealed the Board's April 2017 denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2018, the Court granted the parties' joint motion for partial remand (Joint Motion), vacating the portions of the April 2017 decision in which the Board denied an initial rating in excess of 50 percent for mood disorder prior to September 8, 2010.  [Again, the Court did not have jurisdiction over the issue of entitlement to a TDIU because the issue was remanded by the Board in April 2017.]

As the  agency of original jurisdiction (AOJ) has not yet completed development and further adjudication of the claim for a TDIU, this issue will not be addressed herein, but may be the subject of a future Board decision.

Also, as the one of the two judges who presided over hearings during which testimony was received on the matter herein addressed is no longer employed with the Board, a panel decision is no longer required, and single judge disposition of this matter is now appropriate.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  

For reasons expressed below, the claim on appeal is, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further action on this matter, , prior to appellate consideration, is required. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the February 2018 Joint Motion, the parties noted that in denying the claim, in the April 2017 decision, the Board erred by relying on an inadequate March  2015 VA medical opinion, which did not   substantially  comply  with  the  October  2014  Board  remand directives.  See id; see also Donnellan  v.  Shinseki,  24  Vet. App. 167, 176 (2010) (finding that a VA examiner's response to questions in a  Board  remand  order  "inadequately  addresses  the  questions  posed  to her and  that the Board should  have  ensured  compliance with its  previous  remand order  by obtaining a medical opinion that addressed the remand order"). 

 In particular, in the October 2014 Board remand, the Board requested a retroactive opinion addressing all manifestations associated with the Veteran's mood disorder for the period from March 28, 2005, to September 8, 2010, and to comment on the severity; and  specifically addressing the degree of social and occupational impairment caused by his mood disorder for the period from March 28, 2005, to September 8, 2010, to include consideration of all medical and lay evidence during that period on appeal, to include the varying GAF scores that have ranged from 50 to 75 and to opine as to the extent of the disability during such time.  However, in the March 2015 opinion, the VA opinion provider  appears to have assessed the Veteran's current level of occupational and social impairment and failed to reconcile medical and lay evidence, including varying GAF scores, to opine as to the extent of the disability during said time frame.  Based on the foregoing, the parties agreed that VA erred when it did not substantially comply with the October 2014 Board remand, and thus, remand was warranted.  See Stegall, Donnellan, supra.

Given the above, the Board finds that another remand of this matter to obtain a medical opinion addressing the severity of the Veteran's mood disorder, as well as the social  and  occupational impairment caused  by  his  mood  disorder, include  the varying GAF score, for the period from March 28,  2005,  to  September  8, 2010, is necessary.  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or to obtain a medical opinion when developing a service connection claim, it must obtain or provide one that is adequate for purposes of the determination being made). 

To this end, the AOJ should arrange to obtain an addendum opinion from the prior VA examiner, or from another appropriate mental health professional , based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Prior to arranging to obtain further medical opinion in connection with the claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Miami VA Medical Center (VAMC) and that records dated through January 2016 are associated with the file.  Hence, the AOJ should obtain all outstanding VA treatment records dated since January 2016.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Miami VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the higher rating claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who provided the March 2015 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another psychiatrist or psychologist based on claims file review (if possible).  

Only arrange for further examination of the Veteran, by a psychiatrist or psychologist,  if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented medical history and assertions.  

Based on full consideration of all pertinent medical and lay evidence (and any examination results, if one is deemed necessary), the psychiatrist or psychologist should provide a retrospective opinion addressing  the severity of the Veteran's mood disorder for the period from March 28, 2005 to September 8, 2008.  

Consistent with prior requests, the psychiatrist or psychologist must:

(a) determine all symptoms associated with the Veteran's mood disorder for the period from March 28, 2005, to September 8, 2010, and provide comment as to the extent, frequency, and severity of such symptoms, as appropriate;  and 

(b) specifically address the  extent  social and occupational impairment caused by his mood disorder for the period from March 28, 2005, to September 8, 2010 

In addressing the above, the psychiatrist or psychologist  must review and attempt to review and reconcile all medical and lay evidence for the period under consideration, to include to include varying GAF scores that ranged from 50 to 75.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any other development and/or notification action deemed necessary, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) files(s) since the last adjudication) and legal authority. 

7.  If less than the full  benefit sought on appeal is granted,, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


